DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           TOBIE J. MAGEE,
                              Appellant,

                                    v.

               SEMINOLE TRIBE CLASSIC CASINO and
                  SEMINOLE TRIBE OF FLORIDA,
                           Appellees.

                              No. 4D17-2139

                          [September 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE17-002052
(05).

  Tobie J. Magee, Hollywood, pro se.

    Mark D. Schellhase of GrayRobinson, P.A., Boca Raton, and Alissa M.
Ellison of GrayRobinson, P.A., Tampa, for appellees.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

DAMOORGIAN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.